On petition for writ of certiorari to the United States Court of Appeals for the Eighth Circuit. Motion of petitioner for leave to proceed in forma pauperis and petition for writ of certiorari granted. Judgment vacated, and case remanded to the United States Court of Appeals for the Eighth Circuit for further consideration in light of Carachuri-Rosendo v. Holder, 560 U.S. 563, 130 S. Ct. 2577, 177 L. Ed. 2d 68 (2010).
Justice Kagan took no part in the consideration or decision of this motion and this petition.
Same case below, 356 Fed. Appx. 918.